                                            Case 3:94-xr-00462-JD Document 12 Filed 07/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: PETITION OF THE CENTER FOR                  Case No. 94-xr-00462-JD-1
                                         INVESTIGATIVE REPORTING TO                         *SEALED*
                                   8     UNSEAL DOCKET AND JUDICIAL
                                         RECORDS                                            ORDER RE GOVERNMENT’S
                                   9                                                        EX PARTE APPLICATION

                                  10                                                        Re: Dkt. No. 9

                                  11

                                  12          For the reasons stated in the government’s application, Dkt. No. 9, the Court grants the
Northern District of California
 United States District Court




                                  13   government’s unopposed request for copies of the sealed documents in this case. The Clerk’s

                                  14   office is directed to release to employees of the United States Attorney’s Office for the Northern

                                  15   District of California copies of all documents in its possession that were contained in the

                                  16   previously-sealed docket for case number 94-xr-00462.

                                  17          The government’s request to seal its ex parte application and the Court’s order on the

                                  18   application is denied. The government provides no reason why the application or the Court’s

                                  19   order should be sealed. Consequently, all documents that were previously filed on the docket will

                                  20   remain sealed but the seal on the case will be lifted, and the government’s ex parte application,

                                  21   Dkt. No. 9, and this order will not be sealed.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 29, 2020

                                  24

                                  25
                                                                                                    JAMES DONATO
                                  26                                                                United States District Judge
                                  27

                                  28
